UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7413



NATHANIEL H. JONES, a/k/a Nathaniel Hampton
Jones, a/k/a Nathaniel Jones, a/k/a Nathaniel
Hampton,

                                             Petitioner - Appellant,


          versus


STATE OF SOUTH CAROLINA; HENRY MCMASTER,
Attorney General of South Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (CA-04-1768-2)


Submitted:   November 14, 2005            Decided:   December 7, 2005


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel H. Jones, Appellant Pro Se. William Edgar Salter, III,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Nathaniel H. Jones seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We dismiss the appeal as duplicative because this court disposed of

prior appeals from this same order.   See Jones v. South Carolina,

141 F. App’x 161 (4th Cir. 2005) (unpublished).    We deny Jones’s

motion for a certificate of appealability as unnecessary.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




                              - 2 -